The following order was delivered by
Mr. Chief Justice McIver.
This case was submitted without oral argument at the present (November) term, and the Court, upon looking into the record, finds that there is a question whether this Court can take original jurisdiction in a case of this kind — a controversy without action, which involves the question whether the plaintiff is entitled to have a judgment for the specific performance of a contract for the sale of land — which question has not been considered in the argument submitted.
It is ordered, that the case be set down for reargument at the April term of Court for the year 1897, during the time assigned for the call of cases from the Sixth Circuit. While the attention of counsel is especially invited to the question of jurisdiction above stated, they will not be confined to that question, but may discuss any other question in the case, if they so desire.
After the filing of the above order, upon request of both counsel, the Court granted an order permitting the case withdrawn from the further consideration of the Court.